Citation Nr: 0327703	
Decision Date: 10/16/03    Archive Date: 10/28/03

DOCKET NO.  01-07 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
right foot fracture, currently rated 30 percent disabling. 

2.  Entitlement to an increased evaluation for status post 
total right knee replacement, currently rated 30 percent 
disabling. 

3.  Entitlement to an increased evaluation for status post 
total left knee replacement, currently rated 30 percent 
disabling. 

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from December 1941 
to May 1946.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from the March 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.   

The Board notes that the veteran has raised new issues of 
entitlement to service connection for a back disorder 
secondary to his service-connected leg and foot disorders, 
and entitlement to service connection for hearing loss.  
These claims have not yet been adjudicated by the RO, and 
they are referred for appropriate action.  The veteran's TDIU 
claim on appeal is held in abeyance pending adjudication of 
these service connection claims.

In the course of appeal, in February 2002, the veteran and 
his son testified before the undersigned at a hearing 
conducted at the RO.  A transcript of that hearing is 
contained in the claims folder.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) prescribes 
VA duties to notify the claimant of the evidence needed to 
substantiate a claim, of the evidence VA will obtain, and of 
the claimant's responsibilities with regard to obtaining 
evidence.  It also prescribes VA duties to help a claimant 
obtain relevant evidence.  The VCAA is codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), and VA duties pursuant thereto have been codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003).  

The Board observes that 38 C.F.R. § 3.159(b)(1) (2003), was 
recently invalidated by the United States Court of Appeals 
for the Federal Circuit.  Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, Nos. 02-7007-10, 2003 U.S. 
LEXIS 19540 (Fed. Cir. Sep. 22, 2003).  The offending 
language in the regulation suggested that an appellant must 
respond to a VCAA notice within 30 days.  Notably, the 
provision of the VCAA codified at 38 U.S.C.A. § 5301(a), 
requires that the appellant be provided a year to respond.  
As the appellant has not yet been given VCAA notice, upon 
being given notice, the correct one-year period to respond 
must be provided.  

The veteran must be afforded notice of the provisions of the 
VCAA including as applicable to his case, notice of the 
evidence that has been obtained by VA and specific notice of 
the evidence he needs to obtain in furtherance of his claims.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

On remand, records from Birmingham VA Medical Center (VAMC) 
from February 1999 to the present must be obtained.  Further, 
the veteran had indicated treatment by Sherry L. Roach, M.D., 
and while records had been requested of that private 
physician in December 2000, it appears that a response and/or 
records received were not associated with the claims folder.  
If no response was received the veteran must be notified of 
that fact and afforded an opportunity to secure the records 
himself.  Accordingly, records should again be requested from 
that source.  Treatment records should also be requested from 
private physicians J. Michael McQueen, M.D., and Charles A. 
Wood, M.D., regarding their care of the veteran .

In this case, the veteran was afforded a VA general 
examination for compensation purposes in November 2000, and a 
VA orthopedic examination in February 1999.  The U.S. Court 
of Appeals for Veterans Claims has held that VA's duty to 
assist a veteran in obtaining and developing available facts 
and evidence to support a claim includes obtaining an 
adequate and contemporaneous VA examination which takes into 
account the records of prior medical treatment.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  In light of the time 
elapsed since those latter studies the Board finds that an 
additional examinations are in order to better assess the 
nature of the veteran's service-connected left and right knee 
total knee replacements, residuals of a right foot fracture, 
and to assess these three service-connected disorders, taken 
together, with respect to the claim for TDIU.  

The medical record reflects that the veteran is elderly and 
suffers from nonservice-connected conditions inclusive of 
status-post cerebrovascular accident (stroke) in 1997 which 
resulted in partial loss of neurological functioning 
affecting strength, sensation, proprioception, and/or 
coordination on the left side.  As the veteran informed at 
his February 2002 hearing, that stroke occurred some months 
following his left total knee replacement, and adversely 
affected progress he had been making in regaining capacity 
for ambulation with functioning of the left knee.  The record 
also reflects that the veteran suffers from a significantly 
debilitating back disorder, with degeneration at multiple 
levels, such that VA examiners have refrained from thoroughly 
testing lower extremity functioning due to lack of adequate 
spine functioning and/or incapacitating back pain.  

An evaluation of the service-connected disorders, however, 
including with regard to his TDIU claim, requires an 
evaluation without regard to the veteran's age or nonservice-
connected disabilities.  Hence his age, residuals of stroke, 
and back-disability-related infirmities cannot be considered, 
and his rating must be determined as if these nonservice-
connected disabling conditions were not present.  See 38 
C.F.R. §§ 3.341(a), 4.1, 4.16 (2003).

The residuals of left and right total knee replacements are 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5055 
(2003), which provides a minimum 30 percent rating for each 
knee.  Intermediate degrees of residual weakness, pain, or 
limitation of motion, are rated by analogy to Codes 5256, 
ankylosis of the knee; 5260, limitation of flexion; 5261, 
limitation of extension; and 5262, impairment of the tibia 
and fibula.  A 60 percent rating requires evidence of chronic 
residuals consisting of severely painful motion or severe 
weakness in the affected extremity.  38 C.F.R. § 4.71a, 
Diagnostic Code 5055.

The Board notes that separate disability ratings may be 
assignable for knee disabilities.  In VAOPGCPREC 23-97; 62 
Fed, Reg. 63604 (1997), the VA General Counsel held that 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003/5010 for limitation of motion, 
and under Diagnostic Code 5257, for other disability of the 
knee including subluxation or lateral instability.  Also, 
VAOPGCPREC 9-98; 63 Fed.Reg. 56704 (1998), indicates that 
when a knee disability is rated under Diagnostic Code 5257, 
it is not required that the claimant have compensable 
limitation of motion under Diagnostic Code 5260 or 5261 in 
order to obtain a separate rating for arthritis.  It is only 
required that the claimant's degree of limitation of motion 
meet at least the criteria for a zero-percent rating under 
those diagnostic codes.  A higher rating for each knee was 
denied by the RO based on the absence of medical evidence of 
greater status-post-knee-replacement disability than that 
warranting the minimum assignable for that condition.  

The veteran's right foot disorder, status post fracture, is 
appropriately rated under Diagnostic Code 5294 for foot 
injuries.  Under that rating code, the maximum schedular 
rating is 30 percent for severe injury, except that a 40 
percent rating is to be assigned where there is loss of use 
of the foot.  38 C.F.R. §  4.71a, Diagnostic Code 5284 
(2003).  A higher rating than the 30 percent assigned was 
denied based on a lack of medical showing of loss of use of 
the foot.  

Hence, greater impairment must be reflected in the left and 
right knee and right foot disorders upon examination in order 
to warrant higher evaluations for these conditions, as 
reflected in the above-cited disability rating codes.  To 
achieve higher ratings, the veteran must therefore present 
for examinations and demonstrate such greater disability as 
warrants higher ratings, or otherwise must present medical 
evidence substantiating a greater level of disability due to 
his service-connected disabilities.  It is ultimately the 
veteran's responsibility to present evidence to support his 
claims.  

Accordingly, the Board finds that the following additional 
development is warranted: 

1.  The RO should first review the claims 
files and ensure that all additional 
evidentiary development action required 
by the VCAA, and implementing regulations 
is completed.  In this context the RO 
must:

A.  Ensure that the notification 
requirements and development 
procedures set forth at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002) are satisfied.  
The veteran is to be informed 
that he has one year to provide 
additional evidence in support 
of his claim, or to identify for 
VA the custodians of such 
evidence so that VA may attempt 
to obtain it.  The RO must 
inform him that his appeal will 
remain in abeyance for one year 
or until he indicates in writing 
that there is no additional 
evidence he wishes to have 
considered and that he wishes to 
waive any remaining time 
provided by 38 U.S.C.A. § 5103.  
The RO should also refer to any 
pertinent guidance, including 
Federal Regulations, that have 
been provided.  

B.  The veteran must also be 
afforded specific notice of what 
VA has done and will do, and 
what he needs to do in 
furtherance of his claims, 
pursuant to Quartuccio.  The 
veteran must be informed of the 
evidence necessary to sustain 
his claims for increased 
evaluations as discussed above.   
In so doing, the RO must provide 
any additional information, as 
required, pursuant to regulatory 
requirements governing 
entitlement to higher 
evaluations for his bilateral 
knee and right foot disorders, 
including that based on 
limitation of motion, 38 C.F.R. 
§  4.40 and 4.45; DeLuca v. 
Brown, 8 Vet. App. 202, 205 
(1995), as well as entitlement 
to separate ratings for both 
subluxation or lateral 
instability and arthritis for 
the knee disorders.  

C.  The RO should emphasize to 
the veteran that it is 
ultimately his responsibility to 
provide the foregoing evidence.  
The RO should also inform the 
veteran that VA will make 
efforts to obtain relevant 
evidence, such as VA and non-VA 
medical records, employment 
records, or records from 
government agencies, if the 
appellant identifies the 
custodians thereof, and VA will 
notify him of evidence he 
identified that could not be 
obtained so that he may obtain 
the evidence himself and submit 
it.
 
2.  The veteran should be instructed 
to identify any medical records, VA 
or private, which may be pertinent to 
his remanded claims, but have yet to 
be associated with the claims folder.  
He should also provide contact 
information and necessary 
authorizations and releases to permit 
VA to obtain records of such 
treatment.  The RO should attempt to 
obtain any indicated records, and 
should associate with the claims 
folders all records and responses 
received.  All medical records should 
be obtained from Birmingham VA 
Medical Center (VAMC) dating from 
February 1999 to the present, as well 
as all pertinent treatment records 
from Sherry L. Roach, M.D., J. 
Michael McQueen, M.D., and Charles A. 
Wood, M.D., after obtaining 
appropriate authorizations to secure 
these records.  

3.  Thereafter, the veteran should be 
afforded a VA orthopedic examination 
to assess the nature and extent of 
his status post left and right knee 
replacements, and his status post 
right foot fracture.  The claims 
folders and a copy of this remand 
must be made available for review by 
the examiner for the examination.   
The examiner's report must include 
the following:

Range of motion of the left and 
right knees and the right foot, 
in degrees.

For each knee, note whether or 
not there is any subluxation or 
lateral instability.  If so, 
indicate whether the impairment 
would be considered slight, 
moderate, or severe.  Describe 
all scars associated with the 
service-connected knee 
disability and indicate whether 
they are tender and painful on 
objective demonstration or are 
poorly nourished with repeated 
ulceration.  If scarring affects 
knee function, this must be 
described as objectively as 
possible.

For each knee, comment whether 
or not the veteran experiences 
frequent episodes of knee joint 
locking, or effusion.

For each knee and for the right 
foot, separately indicate 
whether or not each disorder is 
manifested by weakened movement, 
excess fatigability, or 
incoordination.  If feasible, 
these determinations should be 
expressed in terms of the degree 
of additional range of motion 
lost, or evidence of favorable 
or unfavorable ankylosis due to 
any weakened movement, excess 
fatigability, or incoordination.

For each knee and for the right 
foot disability, separately 
opine whether pain significantly 
limits functional ability during 
flare-ups, or when the affected 
part is used repeatedly over 
time.  This determination 
should, if feasible, be 
portrayed in terms of the degree 
of additional range of motion 
loss, or favorable or 
unfavorable ankylosis due to 
pain on use or during flare-ups.

The examiner should also address 
the degree to which the status 
post left and right knee 
replacements and residuals of 
right foot fracture preclude 
gainful work.

All opinions expressed must be 
explained in full, and supported by 
examination findings or evidence from 
the medical record.  The examiner 
must not simply rely upon the 
symptoms reported by the veteran.  
Findings must be supported by 
objective examination.  The examiner 
must differentiate any disability 
caused by the service connected left 
knee, right knee, and right foot 
disorders from other nonservice 
connected disabilities, including 
residuals of a nonservice connected 
stroke, and a nonservice connected 
degenerative back disability.  
Disability due to age must also not 
be considered, except that no attempt 
need be made to discount the effect 
of age on the affected part (knees, 
right foot).  Hence, if the veteran 
suffers from general weakness and 
frailty associated with his age, this 
cannot be considered in evaluating 
the functioning of the left or right 
knee or right foot, except to the 
extent of weakness of the left or 
right knee or right foot when 
evaluating that particular part.  
Also, an inability to walk due to 
general muscle weakness, spinal 
degeneration, or stroke residuals 
cannot be ascribed as loss of 
functioning of the left or right knee 
or right foot, except that if atrophy 
in the left or right knee or right 
foot is present, that may be 
considered in evaluating the 
disability of that part. 

4.  After completion of all of the 
above, and after any other 
appropriate development, the RO must 
readjudicate the claims of 
entitlement to increased ratings for 
status post right foot fracture, and 
status post left and right knee 
replacements.  Consideration must be 
given to all applicable laws and 
regulations as they pertain to knee 
disorders, to include the potential 
application of separate ratings based 
on subluxation/lateral instability 
and arthritis affecting joint 
movement/functioning.  The provisions 
of 38 C.F.R. §§ 4.40, 4.45 and the 
decision in DeLuca must be discussed.  
If the determinations remain to any 
extent adverse to the veteran, he and 
his representative should be provided 
a supplemental statement of the case 
which includes a summary of 
additional evidence submitted, 
applicable laws and regulations, and 
the reasons for the decision.  The 
veteran and his representative should 
be afforded the applicable time to 
respond.  Particular care and 
attention must be afforded to 
ensuring that the veteran has been 
provided complete notice of what VA 
will do and what the claimant must 
do.  Quartuccio.  

As noted in the introduction to this 
decision, the claim for TDIU is held 
in abeyance pending RO action on the 
veteran's claims for service 
connection for hearing loss and a 
back disorder.  Hence, following RO 
development and adjudication of those 
claims, the RO must, following any 
other appropriate development, 
readjudicate the TDIU claim.  If that 
determination remains to any extent 
adverse to the veteran, he and his 
representative should be provided a 
supplemental statement of the case 
which includes a summary of 
additional evidence submitted, 
applicable laws and regulations, and 
the reasons for the decision.  The 
veteran and his representative should 
be afforded the applicable time to 
respond.  Particular care and 
attention must be afforded to 
ensuring that the veteran has been 
provided complete notice of what VA 
will do and what the claimant must 
do.  Quartuccio.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

